       Case 2:20-cv-00026-TOR          ECF No. 3   filed 01/16/20   PageID.12 Page 1 of 33




 1    Jennifer D. Loynd
      Assistant Attorney General
 2    PO Box 40126
      Olympia, WA 98504-40126
 3    (360) 586-6300
 4

 5

 6
                                                                       The Honorable
 7'
                          UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF WASHINGTON
                                   AT SPOKANE
 9

10       PERRY FAILING, an individual,                  NO.2:20-cv-26
11                                    Plaintiff,        DECLARATION OF JENNIFER D.
                                                        LOYND REGARDING
12       VS.                                            VERIFICATION OF STATE COURT
                                                        DOCUMENTS
13      WASHINGTON STATE LIQUOR
        AND CANNABIS BOARD, an
14      administrative agency of the State
        of Washington, and PATRICK
15      MATTHEWS, individually and as
        emplo ee and agent of
16      WASHINGTON STATE LIQUOR
        AND CANNABIS BOARD
17
18                                Defendants.
19
      State of Washington         )
20
                                  ) ss.
21    County of Thurston          )
22

23             I, Jennifer D. Loynd, certify and declare as follows:
24

25

26

       DECLARATION OF JENNIFER D.                  j                ATTORNEY GENERAL OF WASHINGTON
                                                                                Torts Division
       LOYND REGARDING VERIFICATION                                       7141 Cleanwater Drive SW
       OF STATE COURT DOCUMENTS                                                PO Box 40126
                                                                          Olympia, WA 98504-0126
                                                                               (360)586-6300
      Case 2:20-cv-00026-TOR      ECF No. 3   filed 01/16/20   PageID.13 Page 2 of 33




 1         1.     I am the assistant attorney general assigned to represent Defendants
 2
     Washington State Liquor and Cannibas Board and Patrick Matthews,
 3

 4
           2.     Pursant to LCR 101(c), attached are true and correct copies of the

 5   documents filed in the Pierce County Superior Court File No. 19-2-04342-32. I
 6
     am over the age of 18, competent to testify as to the matters stated here, and make
 7

 8   this declaration based on my personal knowledge.

 9
           3.     I declare under penalty of perjury under the laws of the State of
10

11
     Washington that the foregoing is true and correct.

12
           DATED this i          day of January, 2020.
13

14

15

16
                                                  FER D. LOYND, WSBA #33129
17                                        Z sist
                                            nSist nt Attorney General
                                          Attorney General's Office
18
                                          P.O. Box 40126
19                                        Olympia, WA 98504-0126
                                          Telephone: 260-586-6300
20
                                          Email: Jennifer.Loyndgatg wa.gov
21                                        Attorney for Defendants
22

23

24

25

26

      DECLARATION OF JENNIFER D.              2                ATTORNEY GENERAL OF WASH NGTON
                                                                           Torts Division
      LOYND REGARDING VERIFICATION                                   7141 Cleanwater Drive SW
      OF STATE COURT DOCUMENTS                                             PO Box 40126
                                                                     Olympia, WA 98504-0126
                                                                          (360) 586-6300
       Case 2:20-cv-00026-TOR       ECF No. 3    filed 01/16/20   PageID.14 Page 3 of 33




 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on this f      ` day of January, 2020, I caused to be
 3    electronically filed the foregoing document with the Clerk of the Court using the
 4    CM/ECF system which will send notification of such filing to the following:
 5

 6   ~ Attorneys for Plaintiff:

 7    Andrew Mitchell
      Vicki L. Mitchell
 8    MITCHELL & MITCHELL PLLC
      1710 North Washington Street, Suite 200 Spokane, WA 99205
 9    Phone: 509-315-9890
      Fax: 509-315-9891
10    amitchell@mitchell-1p.co
      vmitchelUmitchell-lp. com
11
            DATED this / - 44'~day of January, 2020.
12

13                                             ROBERT W. FERGUSON
                                               Attorney General
14

15
                                               s/Jennifer D. Loynd
16
                                               JENNIFER D. LOYND, WSBA#33129
17                                             Assistant Attorney General
                                               Attorney General's Office
18
                                               P.O. Box 40126
19                                             Olympia, WA 98504-0126
                                               Telephone: 260-586-6300
20
                                               Email: Jennifer.Loyndgatg wa.gov
21                                             Attorney for Defendants
22

23

24

25

26

       DECLARATION OF JENNIFER D.                3                ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
       LOYND REGARDING VERIFICATION                                     7141 Cleanwater Drive SW
       OF STATE COURT DOCUMENTS                                              PO Box 40126
                                                                        Olympia, WA 98504-0126
                                                                           (360) 586-6300
         Case 2:20-cv-00026-TOR           ECF No. 3        filed 01/16/20     PageID.15 Page 4 of 33

                                                                                    COPY
                                                                                 Original Filed
                                                                                 OCT 1*4 203
                                                                              Timoth W, itxQc~Pild
                                                                            SPOKAN COUNTY OL011414
 2

 3

 4

 5

 6

 7

 8                    IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                               IN AND FOR THE COUNTY OF SPOKANE
 9
         PERRY FAILING, an individual,                 )
10
11
                Plaintiff,
                                                       ) No.
                                                              Y
                                                       ) SUMMONS
                                                                 du4342
                                                                     -  ` 321
12 I v.
13       WASHINGTON STATE LIQUOR AND )
         CANNABIS BOARD, and administrative )
14       agency of the State of Washington; and
         PATRICK MATTHEWS, individually and as )
15
         employee and agent of WASHINGTON       )
16       STATE LIQUOR AND CANNABIS              )
         BOARD,                                 }
17
                Defendants.                            }
18
     ! TO: PATRICK MA.TTIIEWS: '
19
20               A lawsuit has been started against you in the above captioned Court by the plaintiff
         listed above. Plaintiff's claim is stated in the written Complaint,- a copy of which is served
21       upon you with this Summons,
22             Li- order to defend against_ Us lawsuit, you must respond to the Complaint by stating
         your defense in writing and serve a copy upon the undersigned attorney for the Plaintiff
23
         within 20 days after service of this Summons, excluding date of service, or a Default
24       Judgment may be entered against you without notice.

25               A Default Judgment is one where the Plaintiff is entitled to what it asks for because
         you have not responded. If you serve a Notice of Appearance on the undersigned attorney for
26       the Plaintiff, you are entitled to notice before a Default Judgment may be entered.
27       SUMMONS -1                                             IMITCHELL & ARTCHELL PLLC
                                                              1710 NORTH WASHINGTON STREET, SU[TE 200
28                                                                   SPOKANE, WASHNGTON 99205
     j                                                            PHONE 509.315.9890 /FAX: 509.315.9891


                                                      4
        Case 2:20-cv-00026-TOR           ECF No. 3       filed 01/16/20    PageID.16 Page 5 of 33




 1
                You may demand that the Plaintiff file the lawsuit with the Court. If you do so, the
 2      demand must be in writing and must be served upon the undersigned attorney for the Plaintiff.
 3      Within 14 days after service of the demand, the Plaintiff must file the lawsuit with the Court,
        or the service upon you of this Summons and Complaint will be void.
 4
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
 Si so that your written response, if any, may be served on time.
 6              This Summons is issued pursuant to Rule 4 of the Civil Rules for the Superior Court
 7      for the State ofWasbingtoa,
                                r
 8                             l*
                DATED this   1i   day of October 2019.
 9
                                                                          & MITCHELL PLLC
10
11
12                                                          Adrew Mitchell, WSBA 30399
                                                            Vicki L. Mitchell, WSBA 31259
13                                                          Attorneys for Plaintiff
14
15
16
17
18
19
20
_21 i
22
23
24
25
26
27 I SUMMONS - 2                                                 NUTCHELL & MITCH EIX PLLC
                                                             1710 NORTH WAS MOTON STREET, SUITE 200
28                                                                  SPOKANE, WASHINGTON 99205
                                                                 PHONE 309,315.9990 /FAX: 509.315.9891


                                                     5
c
            Case 2:20-cv-00026-TOR             ECF No. 3        filed 01/16/20        PageID.17 Page 6 of 33


                                                                                              COPY
                                                                                            Original Had

     1                                                                                      OCT 1' 4 299

     2                                                                                 Timothy W. Fitzgerald
                                                                                     SPOKANa coUNTY OL5RK
     3 ,

     4

     5

     6

     7

     8                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                 IN AND FOR THE COUNTY OF SPOKANE
     9
                                                                               Aft
    10

    11
            PERRY FAILING, an individual,                     ) No.                  04342"32
                  Plaintiff,                                  ) COMPLAINT
    12
           i V.
    13

    14
            WASHINGTON STATE LIQUOR AND
            CANNABIS BOARD, and administrative
    15      agency of. the State of Washington; and
            PATRICK MATTHEWS, individually and
    16      as employee and agent of WASHINGTON
            STATE LIQUOR AND CANNABIS
    17      BOARD,
    18
                  Defendants,
    19
                  COMES NOW, the above-identified plaintiff, Perry Failing, through their undersigned
    20
           counsel, and alleges as follows:
    21

    22                                                   PAR TIES:

    23            1.1     Plaintiff, Perry   Failing,   is an individual, a citizen of the United States- and
    24     resident of the State of Washington, County of Spokane,
    25

    26
             COMPLABT - PAGE 1                                             MITCHELL & MIMIEL T., MLc
    27
                                                                      1710 N, WASHINGTON STREBT, SUITE 200
                                                                           SPOICANE, WASHINGTON 99205
    28
                                                                      PHONP (509) 315-9890 / FAX (509) 315-9891


                                                          6
                                                                                                       r2
     Case 2:20-cv-00026-TOR              ECF No. 3        filed 01/16/20       PageID.18 Page 7 of 33




 1           1.2      The Washington State Liquor and Cannabis Board (hereinafter "WSLCB") is
 2   an administrative agency of the State of Washington, among its powers is the right to sue

 3 I and be sued.
 4
             1.3      Patrick Matthews is an employee and agent of the WSLCB, and at all tunes
 5
      material to this Complaint and action, acted as an enforcement agent of the WSLCB.
 6
 7           1.4      Plaintiff sues all defendants in their individual and official capacities.

 8           1.5      This is a civil action seeping damages against the above-listed defendants for

 9   committing acts, under color of State law, which deprived plaintiff of his constitutional rights
10   secured under the Constitution and Laws of the United States. Defendants acted arbitrarily
11
     mid capriciously in depriving plaintiff of his rights under the Constitution and Laws of the
12
     United States,
13
                                      JURISDICTION AND 'VE,NUR:
14
15           2.1      Plaintiff re-alleges paragraphs 1.1 through 1.5, inclusive, as though fully set

16 R forth herein,
17           2.2      This Court has jurisdiction of the above-captioned matter pursuant to the
18
     Supremacy Clause of Article VI of the United States Constitution. See Felder v. Casey, 487
19
     U.S. 131 (1988).
20
             2.3      Venue is proper in this Court as all acts complained of herein occurred within
21
22   Spokane County. See RCW-4.12.020.

23           2.4 Plaintiff has complied with the requirements of RCW 4.96.020 and more than

24 16 0 days have elapsed.
25
26
      COMPLAINT - PAGE 2                                             MITCIMLL & MITCHELL PLLC
27                                                              1714 N, WASHINGTON STRgET, SUITE 200
                                                                     SPOKANE, WASHINGTON 99205
28                                                              PHONE (509) 315-9&901 FAX (549) 315-9391


                                                      7
     Case 2:20-cv-00026-TOR              ECF No. 3       filed 01/16/20      PageID.19 Page 8 of 33




 1                                                 PACTS:
 2            3.1      Plaintiff re-alleges paragraphs 1.1 through 2.4, inclusive, as though fully set I
 3
     I forth herein,
 4
              3.2      Upon information and belief, on or about August 15, 2017, Patrick Matthews I
 5
     began an investigation of plaintiff for allegedly growing marijuana illegally at plaintiffs I
 6
 7   residence located at 1426 North Bowdish road in Spokane.

 8            3.3 Patrick Matthews' source of information was Amanda Ambrose. Amanda
 9   Emerson Ambrose is the ex-significant other of plaintiff and they share a child arising from
10   the former relationship,
11
              3,4. .Patrick .Matthews failed to determine if Amanda Emerson Ambrose had motive
12
     to implicate plaintiff in an alleged crime.
13
              3.5      Upon information and belief? Patrick Matthews made contact with a second I
14
15   confidential source, Dayna Emerson. Dayna Emerson is the parent of Amanda Ambrose.

16   Patrick Matthews failed to determine if Dayna Emerson had motive to implicate plaintiff in an
17 I alleged crime.
18
              3.6      Patrick Matthews submitted a swom declaration for a search warrant to the
19
     I Spokane County Superior Court on February 1, 2018. Within this sworn declaration, Patrick)
20
     Matthews attests as the evidence in support -of probable cause for the search warrant as
21
22 follows: (a) Receipt of a complaint from a confidential source on August 10, 2017; (b)

23 I confirmation the confidential source has been -continuously employed for a period of three
24   years and had no significant criminal history; (c) corroboration of information provided by the
25 I confidential source concerning a legal and licensed marijuana producer and processor
26
27    COMPLAINT . PAGE 3                                  MrrCHEU & MPTCHBLL PLLC
                                                              1710 N. WASHINGTON STREET)', SLITS 200
                                                                   SPOKANE, WASH NOTON 99205
28                                                            PHONE (509) 315.9890 / PAX (509) 315-9891


                                                     8
       Case 2:20-cv-00026-TOR            ECF No. 3       filed 01/16/20      PageID.20 Page 9 of 33




 1 business then partially owned by plaintiff; (d) confirmation through the Spokane County
 2     ,Assessor that plaintiff owned the property located at 1426 North Bowdish; (e) comparison of

 3 electric billings for the 1426 North Bowdish property; (f) an application to WSLCB fax a
 4
     marijuana business submitted by plaintiff which was associated with the 1426 North Bowdish
 5
 6 property and discovery that the application was classified as Group 3 and Group 3 was

 7     subsequently dissolved by the WSLCB and all application monies returned; (g) driving by

 8 1426 North Bowdish location and noticing the blinds were drawn. However, no odor
 9     marijiana was noticed during any of these visits; and (h) driving by the 1426 North Bowdish
10
       property on January 29, 1018 and noticing the snow on the garage roof had melted and was
11
       I not in conformity with the other garages in the neighborhood,
12
               3.7     Patrick Matthews further indicated in his February 1, 2018 sworn
13
       that he determined complaints had been made to the Department of Child Services concerning
14
15     plaintiff exposing his daughter to marijuana. Upon information and belief, these complaints

16 were made by Amanda Ambrose, plaintiffs ex-significant other and Patrick Matthews'
17      confidential source, Patrick Matthews failed to determine if t'te series of complaints were pa&,
18
       and parcel of an ongoing fancily law dispute between plaintiff and Amanda Ambrose.
19
               3.8     Frior to improperly seeking and executing a search warrant, Patrick Matthews
-20
    failed to determine-that plaintiff was a valid medical marijuana recipient and valid medical
21
22 marijuana provider, pursuant to RCW 69.51A, and had been a valid medical marijuana

23     recipient and medical marijuana providex since 2013.

24             3.9     Patrick Matthews, with the assistance of Spokane County Sheriffs Deputies,

25 I executed the improper search warrant on February 6, 2018 at plaintiff's 1426 North Bowdish
26
         COMPLAINT - PAGID Q                                       MITCHELL & MITCHELL PL.I,C
27                                                            1710 N. WASHINGTON STREET, SUM 200
                                                                   SPOKANE, WASEINCTON 99205
28 1                                                          PHONE (509) 315-9890 /FAX (509) 315-9891


                                                     9
     Case 2:20-cv-00026-TOR             ECF No. 3        filed 01/16/20     PageID.21 Page 10 of 33




 1 i property, Execution of this search warrant caused signiflcant damage to plaintiffs personal
 2    and real property.
 3
             3.10 Following the execution of the improper search warrant, plaintiff' was arrested j
 4
      at 1407 East Sprague road and booked into Spokane County jail.
 5
             3.11 Plaintiff's arrest was made public and can be found, among other places, at
 6
 7 https://www.lacly.com/news/spol(ane-valley pot-bust-1/698328577 and

 8   https://www krein com/article/news4ocal/spolcane-county/inans4egal:Rot-permit-at-risl(-after

 9 Bust-in-spol<ane-valley/293-515928732 and

10 https- //twitier.com/RyanTVNews/staNs/961433361968345088,
11
              3.12 Following the improper search, and seizure, and the improper arrest following
12
      therefrom, plaintiff was required to retain an attorney to defend against the charges alleged by
13
14 I Patrick Matthews and WSLCB.

15           3.13 Plaintiffs defense attorney brought a motion, within Spokane County Superior

16    Court; Cause Number 18-1-00603-2, to suppress the search and seizure and being flawed due

17 I to Patrick Matthews' numerous failures.
18
             3,14 Following submission of pleadings and presentation of oral argument by
19
20 plaintiff's attorney and the Spokane County Deputy Prosecutor, the Court, through the

     I PIonorable John Cooney, suppressed the search warrant. The Court issued written findings
21
22   and conclusiuu-on November 2, 2018.

23           1,1      .Plaintiff endured almost a year of emotional distress acid concern over

24 W-8 right to freedom would be restricted due to Patrick Matthews' failures and flawed

25 I investigation.
26
      COMPLAINT - PAGE 5                                           M1rCHUL & NUTCHELL PLLC
27                                                            1710 X WASHINGTON STREET, SUITE 200
                                                                   SPOIUM, WASHINGTON 99205
28                                                            PHONE (509) 315-9890 1 PAX (509) 315-9891

                                                    10
     Case 2:20-cv-00026-TOR           ECF No. 3        filed 01/16/20        PageID.22 Page 11 of 33




 1          3,16 Within. the Court's November 2, 2018 ruling, the Court concluded as follows;
 z   (a) the information provided to Patrick Matthews from his confidential Source failed two
 3
     prongs of the Aguilar-Spinelli test; (b) the investigation conducted by Patrick Matthews did
 4
 5 not corroborate the information from the confidential source to cure the deficiency and

 6 establish probable cause to support the search warrant; (c) Patrick Matthews confirmed

 7   innocuous facts, such as covered windows, abnormally high electrical consumption and failed

 8   to compare this consumption with other homes in the neighborhood or with his knowledge of

 9 usage by marijuana grows; (d) Patrick Matthews did not see or smell marijuana fitom

10, plaintiffs 1426 North Bowdish residence; and (e) Patrick Matthews failed to indicate whether
11
      or not there was a database of medical marijuana patients authorized to grow marijuana prior
12
      to the application of the search warrant.
13
              3.17 Based upon the numerous failures of Patrick Matthews, the Court concluded
14
15 there was insufficient information to establish probable cause for issuance of the search

16   warrant. All evidence obtained from the illegal search and seizure was suppressed, as well as
17   any information flowing from-the fruit of the poisonous tree.
18
            3.18 On November 8, 2018, the Spokane County Deputy Prosecutor filed a motion
19
     to dismiss all charges against plaintiff with prejudice,
20
            3.19 Due to plaintiff's 'unlawfUl arrest, Anvzda Ambrose informed plaintiff, on
21
22             8, 2018, that she had notified- Child Protective Services concerning plaintiff's

23   alleged criminal activity.

24
25
26
      COMPLAINT - PAGE 6                                             MITCIMLL & MITCHELL PLLC
27                                                              1710 N, WASHINGTON STREh7, SUITE 200
                                                                     SPOKANE, WASHINGTON 99205
                                                                PHONE (509) 315-9890 /FAX (509) 315-9891

                                                  11
           Case 2:20-cv-00026-TOR           ECF No. 3       filed 01/16/20      PageID.23 Page 12 of 33




     1            3.20 Due to plaintiffs unlawful arrest, Amanda Ambrose, on February 8, 2018,
     2     served plaintiff with a restraining order preventing plaintiff from seeing or spending time with
     3
     4     his daughter. The restraining order alleged plaintiff had exposed his daughter to marijuana.

                  3.21 Due to the restraining order and CPS involvement, plaintiff, was forced to
     5
           obtain a hair follicle test of his minor daughter, at his expense, to prove he had not exposed
     6
     7     his daughter to marijuana. The follicle test conclusively proved plaintiff had not exposed his

     8     daughter to marijuana,
     9            3.22 Due to plaintiffs arrest, he was required to obtain attorneys for issues within
    10
           the criminal justice system, as well as the family taw justice system, at great personal
    11
           expense.
    12
                  3.23 Plaintiff was regrured to borrow money to repair the damage caused by the
    13
           illegal search and seizure of his 1426 North Bowdish property and sell this property to pay for
    14
    15     legal expenses. The property was sold below market value due to the stigma caused by the

    16     illegal search and seizure.
    17            3.24 At -all times relevant herein, the Fourth Amendment to the United States
    18
           Constitution was a well-established right and the contours of the Fourth Amendment
    19
           sufficiently clear that Patrick Matthews knew, or should have known, his actions violated the
    20
           Fourth Amendment rights ofplaintiff.
    21
    22 .          3.25 At all times relevant herein, the WSLC13 directed Patrick Matthews in his

    23     actions and omissions which deprived plaintiff of his constitutional rights.

    24
    25
    26
           I COMPLAINT - PAGE 7                                         ATCHEU & MIMIII?LL PLLC
    27                                                            1710 N. WASHINGTON STREET, SUITE 200
                                                                       SPOKANE, WASHINGTON 99205
    28                                                            PHONE (509) 315-9890 /FAX (509) 315-9891
s

                                                       12
         Case 2:20-cv-00026-TOR               ECF No. 3      filed 01/16/20      PageID.24 Page 13 of 33




     1                 3.25 The WSLCB set in motion a series of acts by its subordinates that it knew, c
     2       should have known, would cause its subordinates to deprive plaintiff of his constitutions
     3
             rights.
     4
                       3.27 The WSLCB knew, or should have known, that Patrick Matthews wa
     5
             engaging in unconstitutional acts and that such conduct would deprive plaintiff' of hi
     6
     7       constitutional rights and the WSLCB failed to prevent such conduct from occurring.

     8                 3.28 The WSLCB has inadequate training, recruiting and supervision of it
     9   subordinates and such failures caused plaintiff's constitutional rights to be deprived.
    10
                       3.29 The WSLCB inadequate recruiting, training and supervision of its subordinate
    11
         constitutes deliberate indifference to the indiscriminate violation of the constitutional Frights c
12
13 plaintiff,

    14                                      IV. CAUSES OF ACTION:

    15   COUNT T - VIOLATION OF 42 U.S.C. §1983 (UNLAWFUL SEARCH AND SEIZURE

16                     4.1   Plaintiff re-alleges paragraph 1.1 through 3.29, inclusive, as though fully st
    17   :forth herein._
18
                       4.2   Patrick Matthews violated plaintiff's constitutional rights to be free fror
19
         unlawful search and seizure.
20
                       4.3   Patrick Matthews failed.- 4o properly establish probable cause for the unlawful
21
-


22       search and seizure of plaintiff and his personal property.

23                     4.4   By means of his unlawful search, and seizure, Patrick Matthews intentionally,

24       or with deliberate indifference and callous disregard, deprived plaintiff of his right to be free
         -


25
25
              COMPLAINT - PAGE 8                                        MITCHELL & MITCHELL PLLC
27
                                                                   1710 N. WASHINGTON STREET, SUITE 200
                                                                        SPOKANE, wASEI1 GTON 99205
28                                                                 PHONE (509) 315-98901 FAX (509) 315-9891

                                                           13
     Case 2:20-cv-00026-TOR               ECF No. 3       filed 01/16/20     PageID.25 Page 14 of 33




 1 from unreasonable search and seizure in violation of the Fourth Amendment to the United
 2   States Constitution.
 3
               4.5       As a direct and proximate result of Patrick Matthews' acts and omissions, with
 4
     respect to plaintiffs constitutional rights, plaintiff' has been damaged in an amount to be
 5
     proven at time of trial.
 6
 7             COUNT II - SUPERVISOR I LkBILITX PURSUANT TO 42 U.S.C. §1983:

 8             4.6 The WSLCB is and was aware of Patrick Matthews' unlawful pattern and
 9   practice in obtaining search warrants. The WSLCB awareness of such patterns and practice

10 and failure to tape sufficient steps to alter the pattern and practices of Patrick Matthews,
11
     constitutes an adoption and endorsement of such patterns and practices,
12
             4.7     At all dines relevant herein, the WSLCB directed Patrick Matthews in his
13
     actions and omissions which deprived plaintiff of his constitutional rights.
14
15             4.8   The WSLCB set in motion a series of acts by its subordinates that it knew, or

16   should have known, would cause its subordinates to deprive plaintiff of his constitutional

17 J rights.
18
               4.9 The WSLCB know, or should have "nown, that Patrick Matthews was
19
     engaging in uncortstittltional acts and that such conduct- would deprive plaintiff of his
20
     constitutional Tights and the WSLCB -failed to- prevent such conduct from occurring,
21
22             4.10 As a direct and proximate result of the WSLCB's failure to properly recruit,

23- train and supervise Patrick Matthews, plaintiff has been damaged in all amount to be proven
24   at time of trial.
25
26
      COMPLAINT . PAG1; 9                                           MITCHELL & MITCHELL PLLC
27                                                             1714 N, WASHINGTON STREET, SUM 200
                                                                    SPOKANE, WASHMOTON 99205
28                                                             PHONE (509) 315-9890 / FAX (509) 315-9891


                                                     14
     Case 2:20-cv-00026-TOR             ECF No. 3    filed 01/16/20      PageID.26 Page 15 of 33




1          COUNT III — INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS:
2           4,11 Defendants' disregard for plaintiff's constitutional rights was reckless mid

3 intentional.,
4
           4,12- Defendants' conduct in violating plaintiffs constitutional rights was extreme)
5
6 and outrageous.

 7          4.13 Defendants' extreme and outrageous conduct caused plaintiff to suffer severe

 8 emotional distress in the form of mental anguish, indignation, wounded pride, shame,

 9   community embarrassment, despair and isolation, loss of usual activities, loss of reputation'
10
     and loss_ of career advancement.
11
            4.1.4 As a direct and proximate result of defendants' actions and omissions,
12
     has been damaged in an amount to be proven at time of trial.
13
                        COUNT IV — INVASION OF RIGHT TO PRIVACY:
14
15          4.15 Plaintiff has a protected right to private affairs pursuant to Washington State

16   Constitution Article I, §7.
17          4.16 Defendants' actions and omissions violated ph intifPs right to privacy without
18
     lawful justification.
19
             4.17 As a direct and proximate result of defendants' violation-of plaintiffs fig to
20
     privacy, plaintiff has been damaged in an amount to be proven at time of trial.
21
22   ll

23   1l
2-4 H
25
26
      COMPLAINT -PAGE 10                                        MITCHELL & MPCCHE LL PLLC
27                                                         1710 N. WASHING'T'ON STREET, SUITE 200
                                                                SPDKANB, WASHINGTON 99205
28                                                         PHONJE (509) 315.98901 FAX (509) 315-9891


                                                15
      Case 2:20-cv-00026-TOR           ECF No. 3        filed 01/16/20     PageID.27 Page 16 of 33




 1                            COUNT V -- UNLAWFUL IMPRISONMENT:
 2            4.18 Defendants' acts of arresting plaintiff based upon a flawed and defective
 3
      search warrant, without probable cause and without exigent or emergent circumstances,
 4
      unlawfully restrained plaintiff's physical liberty,
 5
              4,19 As a direct and proximate result of defendants' unlawful acts, plaintiff has
 6
 7    been damaged in an amount to be proved at time of trial,

 8                                      REQUEST FOR REi LIEF:
 9           WHEREFORE, having set forth his Complaint against defendants, plaintiff requests
10
      the following relief:
11
             A.      Entry of judgment against defendants on all counts set forth above;
12
             B,      For compensatory damages;
13
             C.      For punitive or exemplary dmnages;
14
15           D.      For an award of costs and fees pursuant to 42 U.S.C. § 1988;

16           E.      For pre-judgment interest and post judgmont interest at the maxiinum rate
17 -permitted"by Law, and
i8
             F.      For such other relief as the Court deems equitable and just,
19
             DATED this f4 day of October 2019,
20
                                                            1 i= 4LL & MITCHELL PLLC-
21

                                                    By:.-- -
.~a                                                        Andrew Mitchell, WSBA 30399
                                                           Vield L, Mitchell, WSBA 31259
24                                                         Attorneys for Plaintiff
25
26
       COMPLAINT » PAGE, 11                                       MITCHELL & MITCHELT, PLLC
27                                                           1710 N. WASHINGTON STREET, SUITE 200
                                                                  SPOKANE, WASIM40TON 99205
28                                                           PHONE (509) 315-9890 J FAX (549) 315-9891


                                                      16
Case 2:20-cv-00026-TOR   ECF No. 3   filed 01/16/20   PageID.28 Page 17 of 33




                                17
     Case 2:20-cv-00026-TOR             ECF No. 3     filed 01/16/20     PageID.29 Page 18 of 33




 1
 2

 3

 4

 5

 6

 7
                                   STATE OF WASHINGTON
 8                            SPOKANE COUNTY SUPERIOR COURT

 9       PERRY FAILING, an individual,                        NO. 19-2-04342-32

10                                                            NOTICE OF APPEARANCE
                                    Plaintiff,
11                                                            (Clerk's Action Requested)
                                    W
12
        WASHINGTON STATE LIQUOR
13      AND CANNABIS BOARD, and
        administrative agency of the State of
14      Washington; and PATRICK
        MATTHEWS, individually and as
15      employee and agent of WASHINGTON
        STATE LIQUOR AND CANNABIS
16      BOARD,

17
                                    Defendant.
18
     TO:            MATTHEW FAILING, Plaintiff;
19
     AND TO:        VICKI MITCHELL, Plaintiffs Attorney
20
     AND TO: CLERK OF THE COURT
21
            YOU AND EACH OF YOU will please take notice that Defendants Washington State
22
     Liquor and Cannabis Board and Patrick Matthews, by and through their attorneys, Robert W.
23
     Ferguson, Attorney General, and Jennifer D. Loynd Assistant Attorney General, without waiving
24
     objections as to improper service, jurisdiction or venue, hereby enter their appearance in the above-
25

26

       NOTICE OF APPEARANCE                               I                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
                                                                                 7141 Cleanwater Drive SW
                                                 18                                   PO Box 40126
                                                                                 Olympia, WA 98504-0126
                                                                                      (360)586-6300
     Case 2:20-cv-00026-TOR           ECF No. 3       filed 01/16/20   PageID.30 Page 19 of 33




 1' entitled action and request that notice of any and all further proceedings in said action be served

 2   upon the undersigned attorney at the address stated below.

 3          TRANSMISSION BY FAX OR BY ELECTRONIC MAIL DOES NOT

 4   CONSTITUTE SERVICE, UNLESS AGREED IN WRITING OR UNLESS OTHERWISE

 5   REQUIRED BY COU T RULE.

 6          DATED this 74          day of October, 2019.

 7                                               ROBE W. EVSON
                                                 Attorn General
 8

 9
                                                 JENND' ;R D. LOYND, WSBA No. 33129
10                                               OID#9 023
                                                   ssistan Attorney General
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

       NOTICE OF APPEARANCE                              2               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
                                                                               7141 Cleanwater Drive SW
                                                 19                                 PO Box 40126
                                                                               Olympia, WA 98504-0126
                                                                                    (360) 586-6300
       Case 2:20-cv-00026-TOR          ECF No. 3         filed 01/16/20    PageID.31 Page 20 of 33




 1                                     Declaration Regarding Service
 2
             I declare that I initiated service of a copy of this document on all parties or their counsel
 3
     I of record on the date below as follows:
 4

 5

 6     Andrew Mitchell                                          ® US Mail Postage Prepaid
       Vicki L. Mitchell                                        ❑ Certified Mail Postage Prepaid
 7     MITCHELL & MITCHELL PLLC                                 ❑ ABC/Legal Messenger
       1710 North Washington Street, Suite 200                  ❑ UPS Next Day Air or FedEx
 8     Spokane, Washington 99205                                F~ By Fax at fax. no.:
       Phone: 509-315-9890                                      LI Electronic Mail
 9     Fax: 509-315-9891                                        ❑ Hand delivered at         A.M/P.M.

10
             I declare under penalty of perjury under the laws of the state of Washington that the
11
      foregoing is true and correct.
12

13           DATED this al Sd y of-e1/-2019.

14

15

16

17

18

19
20

21
22

23

24

25

26

        NOTICE OF APPEARANCE                                3               ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
                                                                                  7141 Cleanwater Drive SW
                                                                                       PO Box 40126
                                                    20                            Olympia, WA 98504-0126
                                                                                     (360)586-6300
       Case 2:20-cv-00026-TOR          ECF No. 3          filed 01/16/20     PageID.32 Page 21 of 33



                                 RECEIVED
  1                         2019 NOV 13 PM 2# 02
 2                                                   IC                            COPY
                           i ~p~ ~`fo, VISION . OLYMPIA E                      Original Filed
 3
                                                                              NOV 04 2019
 4
                                                                              10thy W,.FttZoeral
 62

 res
 7

 8                 IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                            IN AND FOR THE COUNTY OF SPOKANE
 9

10                                                   }
       PERRY FAILING, an individual,                 } No. 19-204342-32
11
             Plaintiff,                              ) NOTICE OF UNAVAILABILITY
12
       V.                                            )
13
                                                     )
       WASHINGTON STATE LIQUOR AND
14
       CANNABIS BOARD, and administrative )
15     agency of the State of Washington; and )
       PATRICK MATTHEWS, individually and )
16     as employee and agent of WASHINGTON )
       STATE LIQUOR AND CANNABIS              )
17     BOARD,                                 }
18                                                   }
             Defendants.                             )
19
       I TO: DEFENDANTS, and
20
       TO:   ROBERT W. FERGUSON and JENNIFER D. LOYND, your attorneys:
21
22           PLEASE TAKE NOTICE that the fallowing attorneys will be unavailable during the I

23 i following dates:
24           ANDREW J. MITCHELL, will be unavailable November S, 2029 through
             November 25,2019;
25
26
        NOTICE OF UNAVAILABILITY - PAGE I                           MITCHELL & MITCHELL PLLC
27                                                             1710 N. WASHINGTON STREET, SUITE 200
                                                                    SPOKANE, WASHINGTON 99205
28                                                             PHONE (509) 315-9890 / PAX (509) 315-9891


                                                   21                                                0
                                                                                                     )
                                                                                                     (     ryA
     Case 2:20-cv-00026-TOR          ECF No. 3      filed 01/16/20      PageID.33 Page 22 of 33




            VICKI L. MITCHELL will be unavailable November 8, 2019 through
            November 25, 2019.
 2

 3          Attorneys Andrew J. Mitchell and Vicki L. Mitchell will not be available during that

 4   period of time for purposes of responding to and/or attending court proceedings or depositions

 5   and respectfully requests no matters be scheduled, or correspondence issued of which would
 6
     require his direct attention or response during the time period mentioned above.
 7
            DATED this 4~ day of November 2019.
 8
                                                         MIT      ELL & MITCHELL PLLC
 9

10
                                                  By,
                                                         Andrew Mitchell, WSBA 30399
                                                         Vicki L. Mitchell, WSBA 31259
12                                                       Attorneys for Plaintiff
13
14
15

16
17
18
19
20
21
22
23
24
25
26
      NOTICE OF UNAVAILABILITY - PAGE 2                         MITCHELL & MITCHELL PLLC
27                                                        17] 0 N. WASHINGTON STREET, SUITE 200
                                                                SPOKANE, WASHINGTON 99205
WN
                                                          PHONE (509) 315-98901 FAX (509) 315-9891



                                             22
     Case 2:20-cv-00026-TOR         ECF No. 3        filed 01/16/20        PageID.34 Page 23 of 33




 1                                  CERTYFYCATE OF SERVICE
 2            I HEREBY CERTIFY that on the ^r day of November 2019, I caused to be served
      a true and correct copy of the foregoing by the method indicated below, and addressed to the
 3    following:
 4
        Robert W. Ferguson                            ~C       U.S. MAIL
 5      Jennifer D. Loynd                                      HAND DELIVERED
        Attorney General of Washington                         OVERNIGHT MAIL
 6      PO Box 40126                                           FACSIMILE
        Olympia, WA 98504                                      EMAIL
 7

 8

 9                                                             Lr:.
                                                               /t      E j v-
                                                           f          ••
10

11
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      NOTICE OIL UNAVAILABILITY - PAGE 3                         MITCHELL & MITCHELL PLLC
27                                                         1710 N. WASHINGTON STREET, SUrrE 200
                                                                SPOKANE, WASHINGTON 99205
28                                                         PHONE (509) 315-98901 FAX (509) 315-9891


                                                23
         Case 2:20-cv-00026-TOR           ECF No. 3      filed 01/16/20     PageID.35 Page 24 of 33




 1

 2
 3'

 4'''

 5

 6

 7
                                      STATE OF WASHINGTON
 8                               SPOKANE COUNTY SUPERIOR COURT

 9       PERRY FAILING, an individual,                        NO. 19-2-04342-32

10                                  Plaintiff,                DEFENDANTS WASHINGTON
                                                              STATE LIQUOR AND CANNABIS
11                                  V.                        BOARD AND PATRICK
                                                              MATTHEWS' ANSWER AND
12       WASHINGTON STATE LIQUOR AND                          AFFIRMATIVE DEFENSES TO
         CANNABIS BOARD, and administrative                   PLAINTIFF'S COMPLAINT
13       agency of the State of Washington; and
         PATRICK MATTHEWS, individually
14       and as employee and agent of
         WASHINGTON STATE LIQUOR AND
15       CANNABIS BOARD,

16                                  Defendants.

17
                Defendants WASHINGTON STATE LIQUOR AND CANNABIS BOARD (WSLCB)
18
        and PATRICK MATTHEWS (Officer Matthews) (collectively "Defendants"), by and through their
19
        undersigned counsel, and in answer to Plaintiff's Complaint, admit, deny, and allege as follows:
20

21                                                  PARTIES:

22              1.1    Defendants are without knowledge or information sufficient to form a belief as to

23      the truth of the allegations contained in Paragraph 1.1 and, therefore, deny the same.
24
                1.2    In answer to Paragraph 1.2, Defendants admit the same.
25
                1.3    In answer to Paragraph 1.3, Defendants admit the same.
26

         DEFENDANTS' ANSWER AND AFFIRMATIVE                      1            ATTORNEY GENERAL OF WASHINGTON
                                                                                          Torts Division
         DEFENSES TO PLAINTIFF'S COMPLAINT                                          7141 Cleanwater Drive SW
                                                    24                                   PO Box 40126
                                                                                    Olympia, WA 98504-0126
                                                                                         (360)586-6300
      Case 2:20-cv-00026-TOR          ECF No. 3      filed 01/16/20    PageID.36 Page 25 of 33




 1           1.4     In answer to Paragraph 1.4, Defendants admit the same.

 2           1.5     In answer to Paragraph 1.5, Defendants deny the same.

 3                                   JURISDICTION AND VENUE:
 4
             2.1     In answer to Paragraph 2. 1, Defendants re-assert their answers to Paragraphs 1.1
 5
 6 through 1.5.

             2.2     Paragraph 2.2 alleges a legal conclusion, to which no answer is required and none
 7
 g is given. To the extent an answer to the allegation contained in Paragraph 2.22 is required,

 9   Defendants deny the same.
10           2.3     In answer to Paragraph 2.3, Defendants admit only that the acts giving rise to
11
     Plaintiff s complaints occurred within Spokane County.
12
            2.4      In answer to Paragraph 2.4, Defendants deny the same.
13
                                                   FACTS:
14

15          3.1      In answer to Paragraph 3. 1, Defendants re-assert their answers to Paragraphs 1.1

16   through 2.4.

17          3.2     In answer to Paragraph 2.4, Defendants admit the same.

18          3.3     In answer to Paragraph 3.3, Defendants admit only that one complaint WSLCB
19
     received concerning marijuana being illegally grown at the residence located at 1426 North
20
     Bowdish Road in Spokane (Bowdish Road Residence) was made by Amanda Ambrose and that
21
     Ms. Ambrose advised Officer Matthews that she had had a prior relationship with Plaintiff and they
22

23   had a child together.

24          3.4     In answer to Paragraph 3.4, Defendants deny the same.

25

26

      DEFENDANTS' ANSWER AND AFFIRMATIVE                    2            ATTORNEY GENERAL OF WASHNGTON
                                                                                     Torts Division
      DEFENSES TO PLAINTIFF'S COMPLAINT                                        7141 Cleanwater Drive SW
                                                                                    PO Box 40126
                                              25                               Olympia, WA 98504-0126
                                                                                    (360) 586-6300
      Case 2:20-cv-00026-TOR           ECF No. 3       filed 01/16/20     PageID.37 Page 26 of 33




 1           3.5     In answer to Paragraph 3.5, Defendants admit only that Officer Matthews had

 2   conversations with Dayna Emerson. Defendants are without knowledge or information sufficient

 3   to form a belief as to the truth of the allegations that Dayna Emerson is Amanda Ambrose's parent.
 4
     Defendants deny the remainder of the allegations contained in Paragraph 3.5.
 5
             3.6     In answer to Paragraph 3.6, Defendants admit only that Officer Matthews submitted
 6
 7   a sworn declaration for a search warrant to the Spokane County Superior Court on February 1, 2018,

 g   and the declaration included, but was not limited to, the information identified in Paragraph 3.6.

 9           3.7     In answer to Paragraph 3.7, Defendants admit only that Officer Matthews' February
10   1, 2018, sworn declaration included, but was not limited to, information that numerous complaints
11
     had been forwarded to various agencies including the Dept. of Child Services that Plaintiff was
12
     growing marijuana at the Bowdish Road Residence and exposing his 2-year-old daughter to
13
     marijuana and that Ms. Ambrose was one of the individuals who submitted complaints concerning
14
15 Plaintiff's marijuana-related activities at the Bowdish Road Residence. Defendants deny the

16   remaining allegations contained in Paragraph 3.7.

17           3.8     In answer to Paragraph 3.8, Defendants deny the same.
18           3.9     In answer to Paragraph 3.9, Defendants deny the same.
19
             3.10 In answer to Paragraph 3. 10, Defendants deny the same.
20
             3.11 In answer to the Paragraph 3.11, Defendants admit only that news reporters,
21
     including the three identified in Paragraph 3.11, reported information about Plaintiff's arrest.
22

23           3.12 In answer to Paragraph 3.12, Defendants deny the same.

24           3.13 In answer to Paragraph 3.13, Defendants admit the same.
25           3.14 In answer to Paragraph 3.14, Defendants admit the same.
26

      DEFENDANTS' ANSWER AND AFFIRMATIVE                      3             ATTORNEY GENERAL, OF WASHNGTON
                                                                                        Torts Division
      DEFENSES TO PLAINTIFF'S COMPLAINT                                           7141 Cleanwater Drive SW
                                               26                                      PO Box 40126
                                                                                  Olympia, WA 98504-0126
                                                                                       (360) 586-6300
      Case 2:20-cv-00026-TOR           ECF No. 3       filed 01/16/20     PageID.38 Page 27 of 33




 1           3.15 In answer to Paragraph 3.15, Defendants are without knowledge or information

 2   sufficient to form a belief as to the truth of the allegations contained in Paragraph 3.15 and,

 3   therefore, deny the same.
 4
          3.16 In answer to Paragraph 3.16, Defendants admit only that the Findings of Facts
 5
 6 and Conclusions of Law signed by Judge Cooney on November 2, 2018, contained the

 7   conclusions of law identified in Paragraph 3.16.

 g           3.17 In answer to Paragraph 3.17, Defendants admit only that the Findings of. Facts

 9   and Conclusions of Law signed by Judge Cooney on November 2, 2018, included conclusions

10 that the search warrant executed at the Bowdish Road Residence was insufficient to establish
11
     probable cause that criminal activity was occurring at the location, all evidence obtained from the
12
     unlawful search must be suppressed including all physical evidence obtained during the search as
13
     well as any statements that were derived as a fruit of the poisonous tree.
14
             3.18 In answer to Paragraph 3.18, Defendants admit the same.
15

16           3.19 In answer to Paragraph 3.19, Defendants are without knowledge or information

17   sufficient to form a belief as to the truth of the allegations contained in Paragraph 3.19 and,

18   therefore, deny the same.
19
             3.20 In answer to Paragraph 3.20, Defendants are without knowledge or information
20
     sufficient to form a belief as to the truth of the allegations contained in Paragraph 3.20 and,
21
     therefore, deny the same.
22
             3.21 In answer to Paragraph 3.2 1, Defendants are without knowledge or information
23

24   sufficient to form a belief as to the truth of the allegations contained in Paragraph 3.21 and,

25   therefore, deny the same.

26

      DEFENDANTS' ANSWER AND AFFIRMATIVE                       4            ATTORNEY GENERAL OF WASHNGTON
                                                                                        Torts Division
      DEFENSES TO PLAINTIFF'S COMPLAINT                                           7141 Cleanwater Drive SW
                                                  27                                   PO Box 40126
                                                                                  Olympia, WA 98504-0126
                                                                                       (360) 586-6300
      Case 2:20-cv-00026-TOR          ECF No. 3      filed 01/16/20    PageID.39 Page 28 of 33




 1          3.22 In answer to Paragraph 3.22, Defendants are without knowledge or information

 2   sufficient to form a belief as to the truth of the allegations contained in Paragraph 3.22 and,

 3   therefore, deny the same.
 4
            3.23 In answer to Paragraph 3.23, Defendants are without knowledge or information
 5
     sufficient to form a belief as to the truth of the allegations contained in Paragraph 3.23 and,
 6
 7   therefore, deny the same.

 g          3.24 In answer to Paragraph 3.24, Defendants deny the same.

 9          3.25 In answer to Paragraph 3.25, Defendants admit only that Officer Matthews is

10 employed by WSLCB and any acts and/or omissions by Officer Matthews were performed
11
     within the course and scope of his employment. As to the remaining allegations contained in
12
     Paragraph 3.25, Defendants deny the same.
13
            3.26 In answer to Paragraph 3.26, Defendants deny the same.
14

15          3.27 In answer to Paragraph 3.27, Defendants deny the same.

16          3.28 In answer to Paragraph 3.28, Defendants deny the same.

17          3.29 In answer to Paragraph 3.29, Defendants deny the same.
18
                                         CAUSES OF ACTION:
19
      COUNT I — VIOLATION OF 42 U.S.C. § 1983 (UNLAWFUL SEARCH AND SEIZURE
                                                                         _ )
20
            4.1      In answer to Paragraph 4. 1, Defendants re-assert their answers to Paragraphs 1.1
21
     through 3.29.
22

23          4.2      In answer to Paragraph 4.2, Defendants deny the same.

24          4.3      In answer to Paragraph 4.3, Defendants deny the same.

25          4.4      In answer to Paragraph 4.4, Defendants deny the same.
26

      DEFENDANTS' ANSWER AND AFFIRMATIVE                    5           ATTORNEY GENERAL OF WASHNGTON
                                                                                    Torts Division
      DEFENSES TO PLAINTIFF'S COMPLAINT                                       7141 Cleanwater Drive SW
                                                                                   PO Box 40126
                                              28                              Olympia, WA 98504-0126
                                                                                   (360)586-6300
      Case 2:20-cv-00026-TOR        ECF No. 3      filed 01/16/20    PageID.40 Page 29 of 33




 1          4.5    In answer to Paragraph 4.5, Defendants deny the same.

 2           COUNT II — SUPERVISOR LIABILITY PURSUANT TO 42 U.S.C. § 1983

 3          4.6    In answer to Paragraph 4.6, Defendants deny the same.
 4
          4.7   In answer to Paragraph 4.7, Defendants admit only that Officer Matthews is
 5
 6 employed by WSLCB and any acts and/or omissions by Officer Matthews were performed

 7   within the course and scope of his employment. As to the remaining allegations contained in

 8   Paragraph 4.7, Defendants deny the same.

 9          4.8    In answer to Paragraph 4.8, Defendants deny the same.
10          4.9    In answer to Paragraph 4.9, Defendants deny the same.
11
            4.10 In answer to Paragraph 4. 10, Defendants deny the same.
12
              COUNT III — INTENTIONAL INFLICTION OF EMOTION DISTRESS
13
            4.11 In answer to Paragraph 4.11, Defendants deny the same.
14

15          4.12 In answer to Paragraph 4.12, Defendants deny the same.

16          4.13 In answer to Paragraph 4.13, Defendants deny the same.

17          4.14 In answer to Paragraph 4.14, Defendants deny the same.
18
                        COUNT IV — INVASION OF RIGHT TO PRIVACY
19
            4.15 Paragraph 4.15 alleges legal conclusions, to which no answers are required and none
20
21 are given. To the extent answers to the allegations contained in Paragraph 4.15 are required,

     Defendants deny the same.
22

23          4.16 In answer to Paragraph 4.16, Defendants deny the same.

24          4.17 In answer to Paragraph 4.17, Defendants deny the same.

25

26

      DEFENDANTS' ANSWER AND AFFIRMATIVE                  6           ATTORNEY GENERAL OF WASHINGTON
                                                                                  Torts Division
      DEFENSES TO PLAINTIFF'S COMPLAINT                                     7141 Clearwater Drive SW
                                                                                 PO Box 40126
                                            29                              Olympia, WA 98504-0126
                                                                                 (360)586-6300
     Case 2:20-cv-00026-TOR            ECF No. 3       filed 01/16/20     PageID.41 Page 30 of 33




 1                            COUNT V — UNLAWFUL IMPRISONMENT

 2           4.18 In answer to Paragraph 4.18, Defendants deny the same.

 3           4.19 In answer to Paragraph 4.19, Defendants deny the same.
 4
                                            EXPRESS DENIAL
 5
          Defendants deny each and every allegation in Plaintiffs Complaint that is not expressly
 6
 7 admitted.

 8                                       REQUEST FOR RELIEF

 9           Defendants deny Plaintiff is entitled to the relief requested or to any relief whatsoever
10   from Defendants. To the extent any allegations set forth in Plaintiff's Request for Relief may be
11
     deemed to constitute averments of material fact, they are denied.
12
                                       AFFIRMATIVE DEFENSES
13
             By way of further answer and affirmative defense, Defendants allege as follows:
14

15           1.      Plaintiff has failed to state a claim upon which relief may be granted.

16          2.       Plaintiff Perry Failing failed to file a Tort Claim identifying any alleged injuries or

17   damages he sustained under theories of intentional infliction of emotional distress, invasion of right

18 to privacy, and/or unlawful imprisonment prior to initiating his lawsuit as required by RCW
19
     4.92.100.
20
          3.         Plaintiff Perry Failing has failed to perfect service on WSLCB as required by RCW
21
22 4.16.170.

23          4.      As a marijuana producer and processor licensed by WSLCB pursuant to the laws

24   of the State of Washington and regulations promulgated by WSLCB, Plaintiff had no cognizable

25 interest under federal law, including the U.S. Constitution and the Fourth Amendment,
26

      DEFENDANTS' ANSWER AND AFFIRMATIVE                       7            ATTORNEY GENERAL OF WASHINGTON
                                                                                         Torts Division
      DEFENSES TO PLAINTIFF'S COMPLAINT                                            7141 Cleanwater Drive SW
                                               30                                        PO Box 40126
                                                                                   Olympia, WA 98504-0126
                                                                                        (360) 586-6300
      Case 2:20-cv-00026-TOR           ECF No. 3       filed 01/16/20   PageID.42 Page 31 of 33




 1   concerning possession of marijuana plants or related materials, no cognizable claim arising from

 2   Defendants' removal of contraband product or related materials from the residence owned by

 3   Plaintiff, and has incurred no related damages.
 4
             5.      As a marijuana producer and processor licensed by WSLCB pursuant to the laws
 5
     of the State of Washington and regulations promulgated by WSLCB, Plaintiff has no cognizable
 6
 7   claim under the Washington State Constitution arising from Defendants' removal of contraband

 g   product and related materials from the residence owned by Plaintiff and has incurred no related

 9 damages.
10          6.      The State of Washington, its agencies, and agents are not subject to civil suit for
11
     damages under the 1 lth Amendment of the Constitution of the United States.
12
            7.      Plaintiff s claims against Officer Matthews are barred under qualified immunity.
13
            8.      At all times, Defendants acted in good faith in the performance of their duties and
14
15   are therefore immune from suit for the matters alleged in Plaintiff's Complaint.

16          9.      All actions of Defendants alleged as violations of Washington State statutes

17   and/or common ,law manifest reasonable exercise of judgment and discretion by authorized

18   public officials made in the exercise of governmental authority entrusted to them by State law
19
     and regulations promulgated by WSLCB and are neither tortious nor actionable.
20
            10.     Discovery may show that Plaintiffs alleged damages were proximately caused
21
     or contributed to by actions of nonparties to this action.
22

23          11.     Discovery may show that Plaintiff s alleged damages were caused or contributed

24   to by Plaintiff s own actions, both intentional and negligent.
25          12.     Discovery may show that that Plaintiff failed to mitigate alleged damages.
26

      DEFENDANTS' ANSWER AND AFFIRMATIVE                     8           ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
      DEFENSES TO PLAINTIFF'S COMPLAINT                                        7141 Cleanwater Drive SW
                                                31                                   PO Box 40126
                                                                               Olympia, WA 98504-0126
                                                                                    (360)586-6300
     Case 2:20-cv-00026-TOR           ECF No. 3       filed 01/16/20   PageID.43 Page 32 of 33




 1           13.      Discovery may show that Plaintiffs alleged damages arise out conditions of which

 2   Plaintiff had knowledge and to which Plaintiff voluntarily subjected himself.

 3           14.    Plaintiff s alleged property damages are limited by Chapter 69.50 RCW.
 4
             15.    Defendants may be entitled to an offset from awards to Plaintiff and/or recovery
 5
     of monies paid to Plaintiff.
 6

 7                                          RESERVATIONS

 8          Defendants reserve the right to amend their Answer to allege additional counterclaims,

 9 third-party claims and/or affirmative defenses that may become known during the course of

10 discovery, and to make amendments either before or during trial, including asserting other
11
     defense theories or conforming the pleadings to proof offered at the time of trial.
12
                               DEFENDANTS' REQUEST FOR RELIEF
13
            Defendants pray that Plaintiff's Complaint be dismissed with prejudice and that Plaintiff
14
15 take nothing by its Complaint and that Defendants be allowed their costs and reasonable

16 attorneys' fees.

17          DATED this 13th day of November, 2019.
18
                                                 ROBE T W. l R US i N
19                                               AttorneY General
20

21                                               JENNIF LOYND, WSBA No. 33129
                                                 Assistant ttorney General
22                                               Washingt State Attorney General's Office
                                                 P. Box 0126
23                                               Olympia, WA 98504-0126
                                                 Telephone: (360) 586-6300
24                                               E-mail: Jennifer.Loyndgatg.wa.gov
                                                 Attorneys for Defendants
25

26

     DEFENDANTS' ANSWER AND AFFIRMATIVE                     9            ATTORNEY GENERAL, OF WASHINGTON
                                                                                     Torts Division
     DEFENSES TO PLAINTIFF'S COMPLAINT                                         7141 Clearwater Drive SW
                                                                                     PO Box 40126
                                                 32                            Olympia, WA 98504-0126
                                                                                    (360) 586-6300
       Case 2:20-cv-00026-TOR           ECF No. 3            filed 01/16/20    PageID.44 Page 33 of 33




 1                                     Declaration Regarding Service
 2
              I declare that I initiated service of a copy of this document on all parties or their counsel
 3
     I of record on the date below as follows:
 4

 5                           Party                                            Method of Service

 6     Andrew Mitchell                                           ® US Mail Postage Prepaid
       Vicki L. Mitchell                                         ❑ Certified Mail Postage Prepaid
 7     MITCHELL & MITCHELL PLLC                                  ❑ ABC/Legal Messenger
       1710 North Washington Street, Suite 200                   ❑ UPS Next Day Air or FedEx
 8     Spokane, Washington 99205                                 ❑ By Fax at fax. no.:
       Phone: 509-315-9890                                       ® Electronic Mail
 9     Fax: 509-315-9891                                         ❑ Hand delivered at         A.M/P.M.
       amitchell@mitchell-Ip.com
10     vmitchell(@mitchell-11).com

11           I declare under penalty of perjury under the laws of the state of Washington that the

12    foregoing is true and correct.
13                                                    ~" "
             DATED this          day of          !~ - 1; 1;   2 019.
14

15

16                                                               DeForest, Legal Assistant
17
18

19
20

21

22

23

24

25

26

      DEFENDANTS' ANSWER AND AFFIRMATIVE                           10           ATTORNEY GENERAL OF WASHINGTON
                                                                                            Torts Division
      DEFENSES TO PLAINTIFF'S COMPLAINT                                               7141 Cleanwater Drive SW
                                                         33                                PO Box 40126
                                                                                      Olympia, WA 98504-0126
                                                                                         (360) 586-6300
